Title: To John Adams from John Browne Cutting, 16 June 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir,
London 16 June 1790

I write this note just to inclose you a couple of newspapers.
Such is the variable & distracted state of affairs at present here and all over Europe that it is impossible to form an opinion one day that events of the next will not overturn.
The cabinet of St Jame’s having involved this nation in the fortunes of Prussia—it is next to impossible that a general war shou’d not ensue. France has offered to mediate between Spain and Britain...and since the  credit of the paper money begins to be established on the sale of the ecclesiastical territory which the national assembly have ordered She is again respectable here—
Our country will be equally courted by both sides...and will I trust profit from the present crisis.
With the greatest esteem & respect / I have the honor to be / Your Most Obedt Sert.

John Brown Cutting